Citation Nr: 0104882	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the right hand. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the left hand.

3.  Entitlement to service connection for a respiratory 
disorder as due to tobacco use in service or due to nicotine 
dependence. 

4.  Entitlement to service connection for a left knee 
disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A review of the record reflects that the veteran has 
requested that his claim for service connection for residuals 
of frostbite of the feet be reopened.  As this issue has not 
been adjudicated by the RO, it is referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends that his residuals of frostbite of the 
right and left hands are more severely disabling than the 
current noncompensable evaluations reflects as a result of 
such symptoms as pain and numbness.  He also maintains that 
he has a respiratory disorder as a result of nicotine 
dependence which began during active service.  The veteran 
maintains that he had a left knee disorder which preexisted 
service and was aggravated therein.  The RO has denied the 
veteran's service connection claims as not well grounded.

There is also some indication that additional records 
pertinent to the veteran's claims are in the possession of 
the Social Security Administration (SSA).  Thus, there might 
be outstanding records pertinent to the veteran's claims.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  The RO should request that the 
veteran clarify as to whether he has 
applied for disability benefits from the 
SSA and if so, whether SSA has rendered a 
decision in response to his application.  
If so, he should also be requested to 
indicated approximately when the decision 
was rendered.  Then, if indicated, the RO 
should obtain a copy of the SSA's 
decision and of the records upon which 
the decision was based. 

4.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA examination 
by the appropriate specialist to 
determine the current severity for 
residuals of frostbite of the right and 
left hands.  The examiner must review the 
entire claims folder, including a copy of 
this remand, prior to the examination and 
he/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  The purpose of 
the examination is to assess the current 
severity of the veteran's residuals of 
frostbite of the hands.  All clinical 
findings should be reported in detail.  
The examiner must comment as to the 
presence or absence of each of the 
following symptoms in each hand: 
arthralgia or other pain, numbness, cold 
sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-
ray abnormalities such as osteoporosis, 
sub-articular punched out lesions, or 
osteoarthritis.  A complete rationale for 
all opinions expressed must be provided 
in the claims folder.  The examination 
report must be typed. 

5.  Then, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The examiner should comment 
on whether or not the evidence shows that 
the veteran meets the criteria necessary 
to diagnosis dependence on nicotine as 
defined in the Diagnostic and Statistical 
Manual IV of the American Psychiatric 
Association; if so, whether it is at 
least as likely as not that such 
dependence was acquired in service and 
resulted in the continued use of tobacco 
products after service.   

If the veteran is diagnosed with nicotine 
dependence which is determined to have 
been acquired in service and to have 
resulted in the continued use of tobacco 
products after service, he should be 
afforded a respiratory examination.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and all indicated tests and studies 
should be accomplished.  The examiner 
should diagnosis all existing respiratory 
disabilities and determine whether it is 
at least as likely as not that any 
service acquired nicotine dependence was 
the proximate cause of any existing 
respiratory disability.  A complete 
rationale for all opinions expressed must 
be provided.  All examination reports 
must be typed.  

6.  Then, the RO should arrange for the 
veteran to undergo an examination by an 
orthopedist to determine the nature, 
extent and etiology of any currently 
present left knee disorder.  Any 
indicated studies should be performed, 
and the claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should answer the 
following questions:

	With respect to any currently 
present left knee disorder, is at least 
as likely as not that the disorder was 
present during the veteran's military 
service and, if so, did the disorder 
clearly and unmistakably exist prior to 
the veteran's military service? 

With respect to any currently 
present left knee disorder which the 
examiner believes existed prior to the 
veteran's military service, is at least 
as likely as not that the disorder 
increased in severity during the 
veteran's military service and, if so, 
was the increase clearly and unmistakable 
due to natural progress?


With respect to any currently 
present left knee disorder which the 
examiner believes was not present during 
the veteran's military service, as it at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
military service? 

The rationale for all opinions expressed 
should also be provided.  The examination 
report must be typed. 

7.  Thereafter, the RO should review the 
claims file and ensure that the above 
development ahs been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of Pub.L. No. 106-475. 

8.  Then, the RO should readjudicate the 
issues on appeal.  If the benefit sought 
on appeal is not granted to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and afforded an appropriate 
opportunity.  

Thereafter, the case should be returned to the Board for 
future appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




